The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In the paragraph bridging pages 87-88 of the previously cited Irani paper (Journal of Plant Physiology 2016), Irani cites other references of record (Brychkova, Coleto and Watanabe) and teaches that ureide accumulation is independent from nitrogen fixation but it can be a general response to the stress in at least Arabidopsis and various legumes.  The different stresses for which the accumulation of allantoin has been found to be part of the general response to stress are drought, darkness and increasing leaf age.  In other words in at least Arabidopsis and various legumes accumulation of ureides has been shown as a response to different types of stress.  The previously cited Lescano paper (Plant Molecular Biology 2016) dealt with allantoin accumulation in Arabidopsis plants and fount that salt stress specifically downregulated allantoinase and involved a ureide permease.  In a previously cited Degenkolbe paper (PLOS One 2013, hereinafter called Degenkolbe ‘13) allantoin is identified as a metabolite in rice that is positively correlated to a draught tolerant trait of rice plants (see the first paragraph on page 6 of the paper and the first paragraph of the right column of page 10 of the paper).  In particular the teaching relative to allantoin on page 10 of the paper points to this and other compounds with levels that were found to be higher in drought tolerant plants compared with drought sensitive plants as promising candidates for drought tolerance markers.  In other words allantoin and the enzymes which control its production and use could have drought sensitivity  In another previously cited Degenkolbe paper (Plant Molecular Biology 2009, hereinafter called Degenkolbe ‘09), they looked at expression profiling of rice cultivars that differed in their tolerance to long term drought stress.  In table S4, TIGR locus identifier and annotation of all genes with a significant effect of condition (drought, probability p d-c) or condition × tolerance (probability p inter) on gene expression are listed.  Of note with respect to the instant claims are the listings of allantoinase (TR011421   LOC_Os04g58390.1, page 59 of table S4 in the copy of the reference sent with this action) and ureide permease (TR019811   LOC_Os12g31850.1;LOC_Os12g31850.2, page 94 of table S4 in the copy of the reference sent with this action) in the table and the fact that at least one of the conditions were indicated as significant in causing differences in expression for both of these genes.  It is noted that the significance of the numbers for dS-cS was inverted so that drought appears to upregulate the expression of one of the genes while the second gene is down regulated by drought.  Thus this Degenkolbe ‘09 shows a correlation between at least one of the instantly described enzymes and drought stress.  This would point to the possibility/fact that regulation of either or both of these enzymes in the manner shown in the instant disclosure is not unique to nitrogen status of these rice plants.  In the cited Wang paper (Journal of Experimental Biology 2016) they looked at the changes in various metabolites and gene expression of two related genotypes of rice (Oryza sativa) under different types of salt stress.  In the paragraph bridging the columns of page 411, Wang teaches that in the roots of these plants, allantoin showed extremely high accumulation for both genotypes under the two salt stress conditions when compared with a non-stress control.  Additionally, table 3 shows that the allantoinase is a differentially expressed gene in the roots that results in the accumulation of certain metabolites under salt stress.  While the urea active transporter-like protein is not identified as a ureide permease in table 3, its apparent function in combination with allantoinase appears to indicate that both allantoinase and a transporter gene have changes in gene expression that are collectively responsible for the increase in that metabolite or metabolite set in roots of the rice plants being investigated.  Here again is evidence that allantoinase is differentially regulated by stress conditions that are not the nitrogen status of rice plants.  For these reasons, the particular structure being claimed has not been shown to be selective for nitrogen status and therefore is not enabled by the instant disclosure as a nitrogen status sensor or sensing method.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Plant Physiology 2004) in view of Maghrebi and Narsai.  In the paper Yang looked at allantoinase genes from Arabidopsis and other plants.  The availability of nitrogen is a limiting factor for plant growth in most soils.  Allantoin and its degradation derivatives are a group of soil heterocyclic nitrogen compounds that play an essential role in the assimilation, metabolism, transport, and storage of nitrogen in plants.  Allantoinase is a key enzyme for biogenesis and degradation of these ureide compounds.  The isolation of two functional allantoinase genes, AtALN (Arabidopsis allantoinase) and RpALN (Robinia pseudoacacia allantoinase), from Arabidopsis and black locust (Robinia pseudoacacia) was described.  The proteins encoded by those genes were predicted to have a signal peptide for the secretory pathway, which is consistent with earlier biochemical work that localized allantoinase activity to microbodies and endoplasmic reticulum.  Their functions were confirmed by genetic complementation of a yeast mutant (dal1) deficient in allantoin hydrolysis.  The absence of nitrogen in the medium increased the expression of the genes.  In Arabidopsis, the addition of allantoin to the medium as a sole source of nitrogen resulted in the up-regulation of the AtALN gene.  The black locust gene (RpALN) was differentially regulated in cotyledons, axis, and hypocotyls during seed germination and seedling growth, but was not expressed in root tissues.  In the trunk wood of a mature black locust tree, the RpALN gene was highly expressed in the bark/cambial region, but had no detectable expression in the sapwood or sapwood-heartwood transition zone.  In addition, the gene expression in the bark/cambial region was up-regulated in spring and fall when compared with summer, suggesting its involvement in nitrogen mobilization.  Figure 1 shows the catabolism of ureide in plants in which allantoinase participates.  Figure 2 presents the alignment of allantoinase amino acid sequences from several sources including black locust, Arabidopsis, rice and tomato (Lycopersicon esculentum).  Figure 5 shows the similarity of these sequences.  Figure 8 shows nitrogen influence on the expression of allantoinase genes.  It is clear that in both plants examined that there is differential expression of genes when nitrogen levels varied.  The paragraph bridging the columns of page 1045 teaches that they cloned and characterized two full-length cDNA clones (AtALN and RpALN) encoding allantoinase, further confirming that the ALN degradation pathway exists in Arabidopsis as well as in amide-type legumes (e.g. black locust).  Using these two ALN gene sequences in a BLAST search against public databases, they identified additional ALN genes from various plant species including barrel medic, potato, soybean, potato, rice, and tomato.  Multiple sequence alignment showed that all of the ALNs share high sequence similarity with known ALNs from other nonplant organisms (bullfrog, E. coli, and yeast), and identified characteristic conserved residues for metal binding.  Plant ALN genes appear to be expressed abundantly in various tissues, suggesting that the ureide pathway is universal among plant species.  The BLAST search against expressed sequence tag (EST) databases and the rice genome sequence database on the TIGR identified 15 ESTs from developing stems, developing leaves, drought-treated plants of barrel medic, 12 ESTs from dormant tuber, mature tuber, leaves/petioles of potato, and 31 ESTs from most tomato organs.  Other plant species for which ALN genes were identified include rice, cotton (Gossypium hirsutum), soybean, and barley (Hordeum vulgare).  The second full paragraph on page 1046 teaches that many plant purine biosynthetic enzymes appear to be localized in organelles or in microbodies of plants and animals.  One author, Hanks et al., (1981) reported that allantoinase was localized in the endoplasmic reticulum (ER).  It has been suggested that this ER localization may play a role in the export of ALA from the cell.  However, the ER localization of allantoinase had not been independently confirmed.  In this regard, the finding that both of the two plant allantoinases have putative transit sequences is interesting.  However, further protein localization studies, using green fluorescent protein (GFP) fusion proteins in transgenic plants, can provide direct evidence for the intracellular localization of allantoinase.  The cloning of the two functional ALN genes can facilitate such studies.  The paragraph bridging the columns of page 1046 teaches that signals derived from nitrogen treatment or nitrogen shortage are certainly involved in triggering widespread changes in gene expression and metabolic pathways.  In yeast, the ureide pathway has been shown to be transcriptionally upregulated under the nitrogen-deficient conditions.  It appears that allantoinase genes are down-regulated in nitrogen-rich conditions, but up-regulated in nitrogen-limiting conditions.  In Arabidopsis, cDNA microarray data available from the Stanford Microarray Database (http://genomewww5.stanford.edu/MicroArray/SMD/) showed that the ALN gene is down-regulated by nitrogen treatment, potassium nitrate versus no treatment (experiment ID nos. 3787 and 3789), the potassium chloride versus ammonium chloride (experiment ID nos. 12308 and 12309), and the potassium chloride versus potassium nitrate (experiment ID nos. 10849 and 10851).  The data showing nitrogen-induced down-regulation of ALN gene expression confirm these earlier physiological and biochemical observations.  The last full paragraph on page 1046 teaches that the cloning of two plant ALN genes will facilitate further studies on the molecular and biochemical basis for nitrogen uptake, metabolism, and recycling in plants.  Yang does not teach cloning genes for the localization of allantoinase in rice or its use as a nitrogen sensor.  
In the chapter Maghrebi reviewed and discussed the state of the art and the research perspectives on the fine tuning of optical devices allowing proximal or remote sensing at sub-field scale of crops traits related to plant nutritional status, as well as on the exploitation of the gene fusion concept in developing transgenic bioindicators monitoring the nutritional status of the plants.  Concerning the latter aspect particular attention is paid to the development of synthetic promoters conferring to the bioindicator nutrient specificity and also able to target the expression of the associated reporter genes in organs in which their signals should be early and easily detectable.  Methods and techniques effective in achieving yield objectives, optimizing the use of resources and preventing environmental contamination are defined as agronomic Best Management Practices (BMPs).  Considering fertilizations BMPs pursue the aims to match mineral nutrient supply with crop requirements, minimizing their losses from the field.  If spatial and temporal information about crop needs were available, precision fertilization approaches could be planned in order to increase fertilizer use efficiency and to improve some economic and environmental aspects related to the crop systems.  The first paragraph on page 257 teaches that the critical concentration of a nutrient is not a constant value since it depends on genotype, environmental conditions, and the developmental stage of the plants and gives an equation for the above-ground tissue of cereals that includes a variable, W, the maximum above-ground biomass in a specific stage of the plant cycle.  The paragraph bridging pages 257-258 teaches that the actual feasibility of such an approach for a sustainable management of N fertilization is conditioned by the limited availability of easy and low cost methods to rapidly estimate the value of W in the field and, mainly by the actual concentrations of the nutrient in the shoots over a representational cropping area. The evaluation of the actual concentration of the nutrient, without adopting the traditional chemical analyses, is the most difficult challenge to overcome.  The first full paragraph on page 258 teaches that since nitrogen is the nutritional element that most often affects crop production and the current world use of N fertilizers is approximately 90 million metric tons (with an estimated cost of about $50 billion), it is reasonable that several research efforts have been focused on the fine tuning of non-invasive methods for the determination of N levels in shoots throughout the entire growth cycle of crops as a guide to N-FBMPs.  On pages 258-260, the advances on the non-destructive approaches developed or under investigation for monitoring the nutritional nitrogen status of a crop using the fluorescence of chlorophyll is discussed.  In the final paragraph of page 260, Maghrebi teaches that unfortunately, non-destructive reliable monitoring approaches comparable with those described for N have not been developed for the other mineral nutrients whose availability affects crop yield (in particular P, K and S).  The first paragraph on page 261 teaches that development of quick and inexpensive methods to determine changes in nutrient bioavailability is required in order to monitor soil nutrient dynamics for better fertilizer management for a variety of crops in different environmental conditions.  Developing bioassays based on the use of specific plant sentinels or bioindicators, may represent a reliable and efficient strategy to obtain quick, accurate and low-cost information about nutrient availability changes in a given crop system.  Thus, the use of these modern biotechnologies could allow the non-destructive analysis of plants under field conditions.  Development of these kinds of tools represents a new and challenging area of research.  The following two paragraphs teach that plants respond to nutrient supply or shortage through a complex of physiological, morphological, and developmental responses, which are under the control of several gene pathways.  Microarray technology is a convenient tool for rapid analysis of plant gene expression patterns under a variety of environmental and nutritional conditions.  Genome-wide microarray analyses showed extensive changes in the expression of several genes involved in primary and secondary metabolism, nutrient transport, protein synthesis, regulation of gene expression and cellular growth processes.  Such studies not only improved the general understanding on plant responses to nutrient availability but also provided a reliable data from which to develop new molecular strategies for real-time monitoring of plant nutritional status.  Recently, an investigator used multiple whole genome microarray experiments to identify gene expression biomarkers capable of assessing plant responses under limiting and sufficient nitrogen conditions.  Using logistic regression statistical approaches, they identified a common set of genes in maize whose expression profiles quantitatively assessed the extent of plant stress under different nitrogen conditions.  Interestingly, such a biomarker gene set is independent of maize genotype, tissue type, developmental stage, and environment (including plants grown under controlled conditions and in the field), and thus has the potential to be used as an agronomic tool for real-time monitoring and to optimize nitrogen fertilizer usage.  The paragraph bridging pages 261-262 teaches that existence of gene pools, which specifically respond to the nutritional status of the plant, has introduced a new class of bioindicators, based on the concept of gene fusion (see figure 10.3).  A generic nutrient-responsive gene is formally considered as consisting of two parts: the promoter or controller that senses the nutritional status of the plant and directs the synthesis of a new product from the second component, the responder.  By replacing the original sequence of the responder gene with a new and easily studied gene, called a reporter gene, it should be possible to obtain valuable information about the activity of the promoter.  Such a molecular manipulation should provide information about the nutritional status of the plant by simply measuring the activity of the reporter protein.  The first full paragraph on page 262 teaches that plant biologists to study how a particular gene is controlled when measurement of the gene product is too difficult have extensively used the gene fusion concept.  The paragraph bridging pages 262-263 listed some criteria useful to develop new reporter systems suitable for agricultural molecular biology.  Some of the key criteria, such an in vivo reporter system are that it should be: (i) non-destructive; (ii) non-disruptive to avoid physiological alteration of crop performance; (iii) useful and functional in most crop species; (iv) inexpensive and capable of being used everywhere; (v) simply to detect with little or no instrumentation; (vi) easy to use under field conditions.  The last full paragraph on page 262 teaches that luciferin–luciferase imaging systems have been used in plants.  The first full paragraph on page 263 teaches that naturally fluorescent proteins could offer a valuable alternative to the use of prior GUS reporter systems since, in contrast to GUS, the detection of their expression does not require the addition of a substrate.  Green fluorescent protein (GFP), a spontaneously fluorescent protein that emits a highly and stable bright green fluorescence after absorbing blue light has become a frequently used tool in plant biology.  The first studies on transgenic plants expressing wild type GFP proved the usefulness of this protein as an in vivo and real-time visible marker and encouraged researchers to modify it in order to obtain new variants that could be more effectively synthesized in plant cells and macroscopically detectable at the whole plant level.  One of these modified versions of GFP is the mGFP5er variant that produces a stable protein targeted to the endoplasmic reticulum as the result of the addition of a N-terminal Arabidopsis basic chitinase fusion and a C-terminal HDEL fusion. The coding sequence contains three mutations that enhance the folding of mGFP5er at higher temperatures and allows excitation of the protein using either ultraviolet (395 nm) or blue (473 nm) light.  In addition, new fluorescence colors have been created through mutagenesis of the natural protein giving longer excitation and emission wavelengths and to enhance the fluorescence brightness.  The new colors range from blue and cyan (EBFP and ECFP) to yellow (EYFP); such new proteins have excitation/emission peaks at 383/474, 434/472 and 514/527 nm, respectively.  The last paragraph on page 263 teaches that fluorescent proteins have been largely used as visual genetic labels at the whole plant, tissue and cell levels, since they offer a fast and easy-to-use non-destructive tool with which the efficiency and timing of gene expression can be evaluated.  Page 264 teaches that the gene fusion concept could be used to measure complex phenomena, even in the absence of mechanistic knowledge of how that phenomenon works. This technology is completely general and could be exploited to develop transgenic bioindicators providing signals whose intensity is proportional to the concentration of a given analyte in growing environment (i.e. mineral nutrients, pollutants, water, etc.) or to the intensity of a biotic or abiotic stress that plants could experience during their growth.  Potential targeted traits to be monitored are only limited by the availability of specific promoters (or controllers) driving the reporter expression under a specific condition.  These technologies have been applied in plants to develop model transgenic bioindicators of the nutritional status to be used for laboratory purposes.  In the examples referenced, GUS, GFP and LUC were successfully used as reporter genes to indicate nutritional status under the control of promoter sequences indirectly identified by microarray analyses.  In at least one example, the reporter responses to nutrient withdrawal were much more rapid and quantitative than phenotypic observations, showing this approach is particularly suitable for developing efficient systems for monitoring plant nutrient status.  The first full paragraph on page 268 teaches that genome-wide expression analyses have revealed that nitrate supply induces changes in the expression of several genes, not only those involved in nitrate reduction and assimilation.  Such behavior is likely both due to the direct effects of nitrate itself and indirect effects caused by changes in nitrogen metabolite content or nitrogen nutritional status.  In fact, nitrate is thought to act as a signal molecule influencing the expression of a number of genes, since their expression is rapidly induced by nitrate even in mutants severely compromised for nitrate reductase activity.  In addition, it has been shown that nitrate-inducible expression NADH/nitrate reductase mRNA in maize roots, scutella and leaves also occurs in the presence of inhibitors of protein synthesis, suggesting that the signal transduction system mediating this response is constitutively expressed in plant cells, independently of the presence or the absence of nitrate in the growing medium.  Results of these studies clearly shows that dissection analyses of the signal transduction pathways controlling gene expression under different nitrogen supply should provide important information to define smart plants able to sense the cellular level of nitrite or the general nitrogen nutritional status of a crop system.  
In the paper Narsai discusses common and distinct organ and stress responsive transcriptomic patterns in Oryza sativa and Arabidopsis thaliana.  Arabidopsis thaliana is clearly established as the model plant species.  Given the ever-growing demand for food, there is a need to translate the knowledge learned in Arabidopsis to agronomically important species, such as rice (Oryza sativa).  To gain a comparative insight into the similarities and differences into how organs are built and how plants respond to stress, the transcriptomes of Arabidopsis and rice were compared at the level of gene orthology and functional categorization.  Organ specific transcripts in rice and Arabidopsis display less overlap in terms of gene orthology compared to the orthology observed between both genomes.  Although greater overlap in terms of functional classification was observed between root specific transcripts in rice and Arabidopsis, this did not extend to flower, leaf or seed specific transcripts.  In contrast, the overall abiotic stress response transcriptome displayed a significantly greater overlap in terms of gene orthology compared to the orthology observed between both genomes.  However, ~50% or less of these orthologues responded in a similar manner in both species.  In fact, under cold and heat treatments as many or more orthologous genes responded in an opposite manner or were unchanged in one species compared to the other.  Examples of transcripts that responded oppositely include several genes encoding proteins involved in stress and redox responses and non-symbiotic hemoglobins that play central roles in stress signaling pathways.  The differences observed in the abiotic transcriptomes were mirrored in the presence of cis-acting regulatory elements in the promoter regions of stress responsive genes and the transcription factors that potentially bind these regulatory elements.  Thus, both the abiotic transcriptome and its regulation differ between rice and Arabidopsis.  These results reveal significant divergence between Arabidopsis and rice, in terms of the abiotic stress response and its regulation.  Both plants are shown to employ unique combinations of genes to achieve growth and stress responses.  Comparison of these networks provides a more rational approach to translational studies that is based on the response observed in these two diverse plant models.  Of interest is figure 3 showing a comparison of the genome and functionalities in these two species.  In the figure, where there are common functionalities, the figure also shows whether the regulation is similar, opposite or unchanged in one of the genes in response to a particular stress type.  Thus there is an interest in determining the relative response of similar genes in these two plant species.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the gene fusion method described by Maghrebi to for the fluorescent protein fusion products that Yang teaches for localization of allantoinase in the plants or the luminescent reporter taught by Maghrebi and applying them to Oryza sativa plants as taught by Narsai because of the presence of an allantoinase gene in Oryza sativa plants and the nitrogen status responsive expression taught by Yang, the need to use the information from Arabidopsis thaliana to characterize similar functionality in Oryza sativa plants and the use of such fluorescent protein or luminescent fusion constructs to measure nutrient status in plants as taught by Maghrebi.  Because the plants being modified are Oryza sativa plants, the presence of ureide permease 1 genes is inherent and thus those claims are also obvious over the instant reference combination for the same reasons as above and the fact that the method is being applied to rice would have directed one of ordinary skill in the art at the time the application was filed to use an appropriate promoter for the gene so that it would be expressed when the respective allantoinase and/or ureide permease genes are being expressed.  
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive. In response to the claim changes, one of the rejections under 35 U.S.C. 112(a), the rejection under 35 U.S.C. 112(b) and most of the art rejections have been withdrawn by examiner.  Thus the arguments are moot with respect to these rejections.  
With respect to the rejection under 35 U.S.C. 112(a) that remains, enablement means that the invention shows that there is a correlation between the claimed sensor, method steps and composition and the ability to determine nitrogen-sufficient or nitrogen-deficient status of a rice plant.  However, if that correlation is not unique or could result in false indications, that also needs to be taken into consideration with respect to enablement.  With respect to the instant claims, the first consideration is whether the first and second expression vectors would result in changes in the amount of their product based on the nitrogen status of the plant.  Examiner notes that the statement in the instant specification (the paragraph bridging pages 12-13, part of example 1 of the instant specification) referred to by applicant with respect to this rejection is interesting and seems to indicate that rice plants are able to use allantoin as a sole nitrogen source.  However, it bears little relevance to whether the claimed sensors, methods or compositions actually function for the claimed purpose.  The newly cited Filippi paper teaches that allantoin has a limited role as a nitrogen source in cultured coffee cells.  The abstract teaches that allantoin is a catabolite of caffeine so that caffeine degradation through ureides may make a significant contribution to nitrogen metabolism.  However, this does not mean that allantoinase or ureide permease in coffee plants would be differentially expressed as a result of the nitrogen status of coffee plants.  While the accumulation of allantoin points to it as a possible metabolic indicator of nitrogen status, it also does not show that any particular enzyme or expression vector is uniquely correlated to nitrogen status.  For example the previously cited Covena paper (BMC Genomics 2014) looked at the response of rice to various nitrogen (nitrate) status conditions and identified Allantoin as one compound that had varied response based on nitrogen status.  The above mentioned Lescono paper found accumulation of allantoin in response to salt stress of Arabidopsis plants.  The paragraph bridging pages 585-586 teaches that there are at least two ways that could be expected to influence allantoin accumulation in the plant: an increase in its biosynthesis or a decrease in its degradation.  Thus they focused on the genes encoding the synthesis and degradation of allantoin.  They found that salt treatment increased mRNA levels of the enzymes involved in allantoin synthesis and strongly decreased expression of the enzyme (AtALN) responsible for allantoin degradation. From these results and in particular, the strong down-regulation of AtALN expression suggests that the regulation of this gene is mainly responsible for allantoin accumulation observed under salt stress.  They also looked at genes involved in the transport of allantoin because of its involvement in other plants (see the last full paragraph on page 589).  While they did not find differences in the expression of this gene, there were differences between control and plants having mutations with this gene under salt stress conditions.  Thus, until one looks at the expression of the genes or the enzymes/proteins produced therefrom, it is difficult to determine the causes for an accumulation of a particular metabolite.  In the instant case, Example 3 provided this evidence.  Thus there is evidence that nitrogen status is related to the expression of these two compounds/genes.  
However, the rejection that is made also sites references showing that abiotic stresses can also result in the accumulation of allantoin.  In particular Degenkolbe ‘09 looked at the expression of genes in rice plants and found a correlation between drought and up-regulation/down-regulation of allantoinase and ureide permease.  Moreover the relationship between the two appears to be an inverse relationship as is shown in the instant disclosure.  This reference therefore clearly shows that changes in the expression of these is not exclusive to nitrogen status.  Examiner further notes that the instant claims are of a scope that includes all types of change in expression as long as they are corelated to nitrogen status.  Examiner also notes that in a newly cited Diaz-Leal paper (Journal of Experimental Botany 2012), the increased expression of the allantoinase gene and enzyme activity is found to be related to a developmental stage of a plant (flowering).  
With respect to the argument that those of skill in the art can calibrate the results in consideration of environmental conditions, examiner notes that for calibration to be possible, the fact that environmental factors may be affecting the result needs to be recognized and separable from the effect due to nitrogen status.  The instant disclosure failed to even look for the possibility that other factors might affect the expression of the genes for allantoinase and/or ureide permease.  Therefore there is nothing in the disclosure that enables a determination that something other than nitrogen status is responsible for measurable changes in the indicator.   As a result, the enablement rejection is maintained because the art shows that a change in allantoin and/or the up- or down-regulation of one or more of allantoinase and ureide permease is associated with factors other than the nitrogen status of plants in general and the nitrogen status of rice plants in particular.  
With respect to the remaining art rejection, Yang clearly teaches the up- and down-regulation of the gene for allantoinase being correlated to nitrogen status in at least two plants and teaches that similar genes appear in a variety of other plants including rice.  There is also at least one statement that would point to the possibility of this correlation between nitrogen status and the expression of allantoinase being a general effect in the plants that contain the gene including rice.  Narsai, in particular, teaches that there is a need to take the knowledge about the model plant species Arabidopsis thaliana and translate it to agronomically important species, such as rice (Oryza sativa).  Through this one will gain a comparative insight into the similarities and differences into how organs are built and how plants respond to stress.  To do this Narsai compared the transcriptomes of Arabidopsis and rice at the level of gene orthology and functional categorization.  In other words, Narsai clearly encouraged one of skill in the art to apply the knowledge gained for the model plant species Arabidopsis thaliana (which is one of the plants studied by Yang) to rice (another of the plants Yang found to have the gene for allantoinase).  Based on this, it would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the Yang techniques to rice including forming constructs so that the expression of the allantoinase gene in rice could be studied.  The Maghrebi paper shows that making such constructs with fused fluorescent and luminescent reporter genes is known and used by those of ordinary skill in the art.  Thus the instantly claimed expression vectors are also an obvious modification of the teachings of Yang.  Thus the argument is not persuasive.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited prior art is related to how different stress factors cause changes to metabolites in a variety of plants.  Examiner is also reciting the above applied/described Degenkolbe ’09 paper since the first copy was not complete and finding the referred to material in it was difficult.  The instant copy includes all supplementary material with page information added to table S4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797